Citation Nr: 1412797	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to August 1973.

The Veteran filed a claim for service connection for bilateral hearing loss in September 2008, which was denied in a rating decision dated December 2008.  The Veteran filed a notice of disagreement (NOD) in January 2009, and in a rating decision dated August 2009 the RO in Wichita, Kansas, found that it had been clear and unmistakable error to deny service connection for bilateral hearing loss.  Service connection was established and the Veteran was assigned a noncompensable (0 percent) rating.  The Veteran was informed of this decision in September 2009.  The Veteran did not file a NOD to the August 2009 decision, and no new and material evidence was received during the one year appeal period.  See 38 C.F.R. § 3.156(b) (2013). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO which denied an increased (compensable) disability rating for bilateral hearing loss.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The Board notes that VA received additional evidence after the most recent supplemental statement of the case (SSOC); however, in February 2014 the Veteran submitted a waiver of the right to an initial review of such evidence by the RO.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 26, 2012, the Veteran's bilateral hearing loss had manifested by no more than level I hearing in the right ear and level IV hearing in the left ear.

2.  For the period on and after April 26, 2012, the Veteran's bilateral hearing loss has been manifested by no more than level IV hearing in the right ear and level IV hearing in the left ear. 


CONCLUSIONS OF LAW

1.  For the period prior to April 26, 2012, the criteria for a higher (compensable) rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.25, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Resolving reasonable doubt in favor of the Veteran,  for the period on and after April 26, 2012, the criteria for a 10 percent disability rating, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.25, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In January 2011, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist him in developing the claim.  The January 2011 VCAA notice was issued to the Veteran prior to the April 2011 rating decision denying an increased (compensable) disability rating for bilateral hearing loss.  The increased rating issue was readjudicated in the April 2012 statement of the case (SOC), and the May 2012 SSOC; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA audiological examinations in November 2010, February 2011, and October 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA records convey that all appropriate testing was conducted in accordance with 38 C.F.R. § 4.85.  

However, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The November 2010 examiner did note that that the Veteran worked as a lawyer and had recently begun having difficulty communicating in the court room and dealing with background noises.  In his May 2012 substantive appeal, the Veteran advanced that his "hearing loss is in the frequencies that women and children use most frequently," and that this has "caused problems in my interaction with witnesses, judges, defendants and juries."  As the Board may simply accept as true the Veteran's contentions regarding his difficulty communicating with women and children as part of his occupation, it is unnecessary to remand the matter for a new VA examination simply to obtain an opinion concerning the functional effects of the Veteran's hearing loss.  

The examination reports also reflect that the claims files were not reviewed as part of the examinations; however, review of the claims files are not required for purposes of determining whether an increased (compensable) rating is warranted, as the reports reflect that the necessary history and complaints were recorded, and testing was conducted.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

The Veteran has also submitted private audiological medical documentation which is of record.  All relevant documentation has been secured.  Relevant VA medical documentation is of record.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for an increased (compensable) disability rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Disability Rating Criteria for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart, 21 Vet. App. at 511.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

Increased (Compensable) Disability Rating for Bilateral Hearing Loss 
prior to April 26, 2012

The Veteran asserts that a higher (compensable) disability rating is warranted for the service-connected bilateral hearing loss.  In his May 2012 substantive appeal, the Veteran advanced that he was having difficulty understanding women and children, which was negatively impacting his career as an attorney as he was having problems interacting with witnesses, judges, defendants and juries.    

After a review of all the evidence, lay and medical, the Board finds that, for the period prior to April 26, 2012, the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) disability rating for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements, the VA audiological examination reports dated November 2010, February 2011, and October 2013, and a private audiological examination dated April 26, 2012.

The Veteran underwent a VA audiological examination in November 2010.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
45
LEFT
30
30
50
80

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent in the right ear and 84 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss that was mild to moderately severe with the exception of profound loss at 4000 Hz.  The Veteran reported having difficulty communicating in the court room and dealing with background noise.

Based upon the results of the November 2010 VA audiological examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.	

The Veteran was afforded another VA audiological evaluation in February 2011.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
45
45
LEFT
40
35
50
80

Speech recognition scores conveyed speech discrimination of 94 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  

Based upon the results of the February 2011 VA audiological examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply prior to April 26, 2012, as the results of the VA audiometric examinations did not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation prior to April 26, 2012.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) disability rating for bilateral hearing loss prior to April 26, 2012.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Increased (Compensable) Disability Rating for Bilateral Hearing Loss 
on and after April 26, 2012

The Veteran was afforded an additional VA audiological examination on October 15, 2013.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
50
LEFT
50
55
60
80

The Board notes that in some cases two readings were listed.  Interpreting the evidence in the light most favorable to the Veteran, the highest readings are included in the chart above.  Speech recognition scores conveyed speech discrimination of 80 percent in the right ear and 84 percent in the left ear.  

Based upon the results of the October 2013 VA audiology examination, a Roman numeral IV is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral III is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  Thus, this audiometric evidence supports a finding of entitlement to a 10 percent disability rating from at least October 15, 2013.  

However, VA also received a private audiological examination dated April 26, 2012.  The report denotes a pure tone average of 47 for the right ear and 40 for the left ear.  The Board notes that the report conveys that this average was based off of three frequencies, and there is no indication as to which three frequencies were used.  Further, the individual pure tone readings are not numerically listed for each frequency; however, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

As reflected in the graphical representation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
45
NR
50
LEFT
45
30
NR
75

Speech recognition scores, which appear to have been obtained through Maryland CNC testing, denote speech discrimination of 82 percent in the right ear and 88 percent in the left ear.  The average loss in decibels, relying solely on the three readings above, is 48 for the right ear and 50 for the left ear.  As discussed above, the examination report states that the pure tone average for three frequencies is 47 for the right ear and 40 for the left ear.  As these numbers may be the result of typos, and/or mathematical errors, interpreting the evidence in the light most favorable to the Veteran, the Board will rely on its own pure tone average calculations as such calculations are more beneficial to the Veteran.

Based upon the results of the April 26, 2012 private audiological examination, a Roman numeral III is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  

However, the Board notes that the Veteran is diagnosed with sensorineural hearing loss.  Sensorineural hearing loss is defined as deafness due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 825 (32nd Ed. 2012).  The Board also notes that in February 2011 the Veteran's left ear hearing was designated as Roman numeral IV under Table VI of 38 C.F.R. § 4.85.  Using Roman numeral III for the right ear, as found in the April 26, 2012 examination, and Roman numeral IV for the left ear, as recorded in the February 2011 VA examination, intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  

As the Board finds it unlikely that the Veteran's left ear hearing loss would have improved by two Roman numerals from February 2011 until April 2012, resolving reasonable doubt in favor of the Veteran, and considering the Veteran's disability picture, the weight of the competent and probative lay and medical evidence of record warrants the assignment of a 10 percent staged disability rating on and after April 26, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply on and after April 26, 2012, as the results of the VA audiometric examinations did not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz  and 70 decibels or more at 2000 Hz.  Further, the Board notes that using Roman numeral IV for the right ear, as found in the October 15, 2013 VA examination, and Roman numeral IV for the left ear, as recorded in the February 2011 VA examination, intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85; therefore, a staged disability rating in excess of 10 percent is not warranted on or after October 15, 2013.  

Extraschedular Consideration

The Board has also evaluated whether the issue should be referred for consideration of an extra-schedular rating for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Board recognizes and has considered the Veteran's reports of increased hearing impairment resulting in reduced occupational functioning due to his inability to understand women and children speaking at higher frequencies.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  High frequency hearing loss, as reflected by diminished hearing capacity in the higher Hertz audiometric ranges, is precisely the measure that reflects such high frequency hearing loss described by the Veteran.  It is the very definition of high frequency hearing loss that the ability to hear at higher frequencies (female voice and similar sounds) is impaired.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational.  As discussed above, the evidence concerning the Veteran's difficulty understanding women and children has been considered; however, such loss of ability to hear high frequency sounds is specifically measured and contemplated by the schedular rating criteria.  

The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's hearing high frequency voices and similar noises is a factor contemplated in the regulations and schedular rating criteria.   

The Veteran also advanced that the Maryland CNC test does not accurately measure the hearing loss of veterans with high frequency hearing loss as the Maryland CNC test is conducted with a deep male voice.  This contention amounts to a disagreement with the established regulatory criteria for rating hearing loss disability and, more particularly, with the testing established by VA regulation to measure the loss of speech recognition.  See 38 C.F.R. §§ 4.85, 4.86.  This criteria was legally established to rate all veteran's hearing loss disabilities (average occupational impairment), and is not subject to waiver in this Veteran's case simply because he disagrees with the nature of the testing itself.  Such a contention is a mere disagreement with the established schedular rating criteria, and is not a contention of irregularity or that such regular testing procedures or examination procedures were not followed.  Additionally, such contention does not amount to an assertion of impairment that is not contemplated by the schedular rating criteria; it is only a contention that the objective rating criteria should not be applied to this Veteran.  Disability rating criteria is based on average occupational impairment.  See 38 C.F.R. § 4.1 (providing that, "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").   

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average, which specifically contemplates and tests for high frequency hearing loss.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns that are not shown in this case.  See 38 C.F.R. § 4.86.  In the absence of exceptional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has informed VA that he was forced to retire from his job as an attorney due to his service-connected hearing loss.  Remand for adjudication of a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration 

under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).   


ORDER

A higher disability rating for service-connected bilateral hearing loss, in excess of 0 percent prior to April 26, 2012 is denied; a 10 percent disability rating for the period on and after April 26, 2012 is granted. 


REMAND

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  Here, the Veteran is service connected for bilateral hearing loss and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  In his August 2011 NOD, the Veteran asserted that his service-connected hearing loss forced him to retire from his career as an attorney.  A January 2011 letter received by VA verified that the Veteran's retirement date was set for March 1, 2011.  The issue of entitlement to a TDIU was raised by the Veteran.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for evaluation.  


Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice for a TDIU.

2.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


